JONES, J.
The defendant, Wince Charles Lavender, was charged by an information filed in the county court of Jackson county with the offense of driving an automobile on a public highway while under the influence of intoxicating liquor; was tried, convicted and sentenced to pay a fine of $15.0, and has appealed.
No brief has been filed on behalf of the defendant and no appearance was made for him at the time the case was assigned for oral argument. Under the rules of this court we search the record for fundamental error only and if none is found the judgment will be affirmed. Rule 9.
The proof of the state showed that the defendant was observed driving his car at an excessive rate of Sfieed in the city of Altus; he was arrested by highway patrolmen who observed him and their testimony was that the defendant was intoxicated. The defendant offered evidence to the contrary but the jury determined the issue against the defendant.
We find no fundamental error, and the judgment and sentence is affirmed.
BRETT, P. J., and POWELL, J., concur.